DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application
and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application (17728816)
US11350118
Claim 1: A method of decoding an image, comprising: dividing, based on a tree-based block partition, a higher coding block in the image into a plurality of coding blocks; configuring a merge candidate list of a coding block; deriving motion information of the coding block based on the merge candidate list and a merge candidate index; and performing inter prediction of the coding block based on the derived motion information, wherein the merge candidate list includes a plurality of merge candidates, wherein, in response to a ratio of a width and a height of the coding block being less than a first threshold value and a number of samples belonging to the coding block being equal to a second threshold value, a plurality of partitions belonging to the coding block share the merge candidate list and the merge candidate index is signaled, for each of the plurality of partitions, from a bitstream, and wherein the first and second threshold values are pre-defined in a decoding apparatus and are different from each other.
Claim 1: An image decoding method, comprising: configuring a merge candidate list of a coding block; deriving motion information of the coding block based on the merge candidate list and a merge candidate index; and performing inter prediction of the coding block based on the derived motion information, wherein the merge candidate list includes a plurality of merge candidates, wherein, in response to a ratio of a width and a height of the coding block being less than a first threshold value and a number of samples belonging to the coding block being equal to a second threshold value, a plurality of partitions belonging to the coding block share the merge candidate list and the merge candidate index is signaled, for each of the plurality of partitions, from a bitstream, and wherein the first and second threshold values are pre-defined in a decoding apparatus and are different from each other.
Claim 8: A non-transitory computer-readable medium for storing data associated with a video signal, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream comprising a merge candidate index specifying a merge candidate in a merge candidate list of a coding block, wherein the coding block is one of a plurality of coding blocks resulting from dividing a higher coding block based on a tree-based block partition, wherein the merge candidate specified by the merge candidate index is used to derive motion information of the coding block, wherein the merge candidate list includes a plurality of merge candidates, wherein, in response to a ratio of a width and a height of the coding block being less than a first threshold value and a number of samples belonging to the coding block being equal to a second threshold value, a plurality of partitions belonging to the coding block share the merge candidate list and the merge candidate index is signaled, for each of the plurality of partitions, from the data stream, and wherein the first and second threshold values are pre-defined and are different from each other.




Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 9-11 of prior U.S. Patent No. 17054737.   Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date to divide, based on a tree-based block partition, a higher coding block in the image into a plurality of coding blocks.
Allowable Subject Matter
Claims 1-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims including the resolution of all 35 USC 112 and 35 USC 101 issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483